NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR MAYA VENEGAS,                             No.    18-70836

                Petitioner,                     Agency No. A047-729-123

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Oscar Maya Venegas, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, including determinations regarding social distinction. Conde

Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We review de novo the

legal question of whether a particular social group is cognizable, except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations. Id. We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Maya

Venegas failed to establish his proposed social group based on his cooperation

with law enforcement is socially distinct. See Conde Quevedo, 947 F.3d at 1243

(substantial evidence supported the agency’s determination that petitioner’s

proposed social group was not cognizable because of the absence of society-

specific evidence of social distinction). Thus, the BIA did not err in concluding

that Maya Venegas did not establish membership in a cognizable particular social

group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))). In his opening brief, Maya Venegas does not challenge the

agency’s determination that his proposed returnee-based social group was not


                                          2                                     18-70836
cognizable. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived). To the extent Maya Venegas raises a new social group for the first time

in his opening brief, we lack jurisdiction to consider it. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency). Thus, Maya Venegas’s withholding of removal claim

fails.

         Substantial evidence supports the agency’s denial of CAT relief because

Maya Venegas failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                   18-70836